Concurring Opinion by
Judge Kramer:
I concur with the result only for the reason that I believe the appellee chose the wrong procedure to challenge the reasonableness of the rates and rate structure of the Authority. The same Section 4, subd. B(h) of the Municipality Authorities Act of 1945, Act of May 2, 1945, P. L. 382, as amended, 53 P.S. §306, subd. B(h), cited by the majority also states in pertinent part: “Any person questioning the reasonableness or uniformity of any rate fixed by any Authority or the adequacy, safety and reasonableness of the Authority’s services, including extensions thereof, may bring suit against the Authority in the court of common pleas of *409the county wherein the project is located, or if the project is located in more than one county then in the court of common pleas of the county wherein the principal office of the project is located. The court of common pleas shall have exclusive jurisdiction to determine all such questions involving rates or service.” This provision says to me that once the Authority’s rates are fixed and not challenged in a lawsuit filed for that purpose, those are the only rates which may be charged. Therefore, a collateral attack challenging such rates in a proceeding brought to collect for the service rendered under such established rate schedules is improper. Cf. Northvue Water Co., Inc., v. Municipal Water & Sewer Authority of Center Township, 7 Pa. Commonwealth Ct. 141, 298 A. 2d 677 (1972).
I find no fault with the reasoning of the majority, but I believe we need not pass upon the merits because the procedure adopted by the appellee to challenge the rates was improper. The real question before the court below was not the reasonableness of the rates, but rather only whether the Authority had properly charged the appellee for the service rendered under the established rate schedule.